DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on May 5, 2020, is acknowledged.
Claims 1-20 are pending in the instant application.

Specification
The disclosure is objected to because of the following informalities:
Under Brief description of the drawings: 
Each figure should have an individual brief description, groupings figures is not proper. See MPEP 608.01(f). Accordingly, the grouping of Figs. 1-10 and Figs. 19-22 is improper.    
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed elements must be shown or the feature(s) canceled from the claim(s):
- “each of the color temperature adjusting module and the light lens is fixed on the LED light source by a quick detachable structure” (claim 1, line 9);
- “a power supply connector electrically connecting the light source base and the power supply module” (claim 1, lines 13-14);
- “a plurality of connecting blocks with a building block-type connecting structure” (claim 1, lines 19-20);

- “the quick insertion-connected connector is configured to quickly assemble the plurality of connecting blocks and the light source base” (claim 1, lines 3-5);
- “the rib component further comprises at least one rod connector or pipe connector” and “the rod connector or the pipe connector is fixed to the spiral hole, the snap-fit hole or the through hole” (claim 13);
- “the light source base is connected to the power supply module by the input power supply line” (claim 18, lines 11-13).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1-20, the specification fails to disclose the particular claimed combination of elements as “a whole”. Even though applicant’s specification lists each and every element of the claimed combination, the specification fails to present an adequate description to the particular claimed combination of elements. While each claimed element has been individually described in the specification within particular embodiments, the specification fails to enable one of ordinary skill in the art how to make the claimed basic framework constructed from the selected elements and fully describe the structural relationship between the combined elements. 
Applicant discloses an illumination device comprising at least one light emitting module, at least one power supply connecting module and a supporting system, and further exemplifies possible structural variations of each of the disclosed components. However, the claimed combination of elements is not enabled by the specification since the corresponding structural 
	An instance of the combination of elements from different embodiments is set forth below in regards to claim 1.
(i) each light emitting module of the at least one light emitting module comprises an LED light source integrated with a chip and a heat sink, a color temperature adjusting module and a light lens (shown in Fig. 14); each of the color temperature adjusting module and the light lens is fixed on the LED light source by a quick detachable structure (not shown in the drawings); 
(ii) each power supply connecting module of the at least one power supply connecting module comprises a power supply module (Fig. 28) with a plurality of different voltage output sockets (Fig. 28), a light source base (Fig. 25), a power supply connector electrically connecting the light source base and the power supply module (not shown), and a circuit connector electrically connecting two adjacent light source bases (Fig. 25); wherein, the at least one light emitting module is assembled on the light source base (Fig. 19), a conduction circuit (not shown) is built into the light source base, and each power supply connecting module is provided with the light source base; 
(iii) the supporting system comprises a plurality of connecting blocks (Fig. 32) with a building block-type connecting structure (not shown), and 
(iv) a rib component (Figs. 30-31); the rib component comprises a connecting plate, a rib, a bar, a rod and a surrounding rail (not shown), and the rib is configured to combine all the plurality of connecting blocks into brackets with different dimensions, different shapes and different sizes by a building block assembly connection method (not shown); 
(v) the plurality of connecting blocks and the light source base are provided with a quick insertion-connected connector (Fig. 34), the quick insertion-connected connector has a rigid structure.

Claim 1 recites “a plurality of connecting blocks with a building block-type connecting structure”, the specification fails to enable one skilled in the art on how to make/use the claimed “building block-type connecting structure”. Figure 3 show the structure of the connecting block, but there is no drawing or disclosure exemplifying what “a building block-type connecting structure” entails.
Claim 4 recites “the positive wire is short-circuited with the transition wire to form an input power supply line of the light source base; the negative wire is short-circuited with the transition wire to form an output circuit line of the light source base”. Applicant’s specification states in Page 25, lines 12-18, “As shown in FIGS. 24, 26 and 27, when the positive wire 2331 is short-circuited with the transition wire 2332, the power supply connector 211 is the input power line for the power supply module 21 to supply power to the light source base 22, that is, the positive output circuit of the power supply module 21. When the negative wire 2333 is short-circuited with the transition wire 2332, the power supply connector 211 is the output circuit wire of the light source base 22 connected to the power supply module 21, that is, the negative output circuit of the power supply module 21”, accordingly, there is no disclosure of both the positive wire and the negative wire being short circuited to the transition wire simultaneously as recited in the claim. Thus, the claimed subject matter was not described in the specification in such a way as to enable one skilled in the art to which it pertains to make and/or use the invention.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document.
Claim 1 recites “basic framework” in line 1, the term “basic” renders the claim indefinite since it is unclear and raises ambiguity at to what the term stands for. That is, basic in comparison to what?
Claim 1 recites “a standard component” in lines 2 and 32, the recitation renders the claim indefinite since it is unclear as to what the recitation “standard component” refers to. That is, standard based on which measure or degree?
Claim 1 recites “the rib component comprises a connecting plate, a rib, a bar, a rod and a surrounding rail”, the recitation is considered indefinite since there is no indication on how each of the elements are assembled to form the rib component, raising the issue of ambiguity by the infinite number of ways the claimed components can be assembled or interconnected. 
Claim 1 recites “a plurality of connecting blocks with a building block-type connecting structure” which renders the claim indefinite since it is unclear and ambiguous what “a building block-type connecting structure” requires. It raises the issue of infinite number of alternatives for the building block-type connecting structure. 

Claim 2 recites the limitation “a base socket and a plurality of wire sockets“, this limitation renders the claim indefinite, since where a claim directed to a device can be read to include the same element twice, it is considered indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). Applicant’s specification states at Page 23, lines 1-5 “a plurality of DC voltage output sockets (hereinafter referred to as wire socket 224). The voltage input socket can be a socket directly connected to the utility-frequency power, a socket connected to other power supply device, or a USB charging socket. The output voltages of the plurality of DC voltage output sockets are different”, as such it is considered that the claimed plurality of wire sockets are the same elements as the previously claimed “plurality of different voltage output sockets” in claim 1.
Claim 3, line 3, recites the limitation “an LED chip“, this limitation renders the claim indefinite, since where a claim directed to a device can be read to include the same element twice, it is considered indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). Base claim 1 states “an LED light source integrated with a chip”, which is consider to refer to the same LED chip recited in claim 3.
Claim 6, line 2, recites the limitation “three LED chips“, this limitation renders the claim indefinite, since where a claim directed to a device can be read to include the same element twice, it is considered indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). Base claim 1 states “an LED light source integrated with a chip”, which is consider to refer to the same LED chip recited in claim 6.
Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). Base claim 1 states “the plurality of connecting blocks and the light source base are provided with a quick insertion-connected connector”, which is consider to refer to the same elastic snap-fit head stated in claim 7.
Claim 8, line 3, the term "certain strength" is a relative term which renders the claim indefinite.  The term "certain strength" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 15, line 3, recites the limitation “a plurality of power output sockets“, this limitation renders the claim indefinite, since where a claim directed to a device can be read to include the same element twice, it is considered indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). Base claim 1 states “plurality of different voltage output sockets”, which is consider to refer to the same “a plurality of power output sockets” stated in claim 15.
Claim 17, line 3, recites the limitation “the power supply module is further provided with at least one wire socket “, this limitation renders the claim indefinite, since where a claim directed to a device can be read to include the same element twice, it is considered indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). Base claim 1 states “plurality of different voltage output sockets”, which is consider to refer to the same “at least one wire socket” stated in claim 17.
Claim 19 recites “the LED illumination device is an illumination light or a large indicator light, comprising a table lamp, a wall lamp, a hanging light, a chandelier, a suctorial ceiling light, a globular light, a decorative light, a street light, a tunnel light, and a car light”, the recitation is indefinite since it is unclear how the LED illumination device can comprise all the claimed embodiments as a single unit.
Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879